Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 02/22/2022 is entered. Claims 1 and 15 are amended. Claims 1-10, 12-22 are pending for examination.

Response to Arguments
2.	Applicant's arguments filed 02/22/2022, see pages 8-11,  have been fully considered but they are not persuasive, because the amendments to claims 1 and 15 do not overcome their rejections on the grounds or non-statutory double patenting and under 35 USC 103 because the new grounds of rejection do not rely solely on any references applied in the prior rejection of  record for any teaching or matter specifically challenged in view of current amendments.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-of U.S. Patent No. 10,332, 173, hereinafter ‘173 in view of Mahdavi and in view of Gupta et al. [US Patent 10546311B1], hereinafter Gupta.

Regarding claim 1 of the instant Application, claim 1 of the Patent’ 173 discloses a system for generating a virtual memorial product, the system comprising: a processor; a display device, wherein the display device comprises a web-based interface; and a non-transitory, via the web-based interface, subject information and customer information, receive one or more memorial product characteristics associated with a three- dimensional memorial product, generate at least one virtual three-dimensional memorial product based on the one or more memorial product characteristics, the at least one virtual three-dimensional memorial product comprising at least one memorial product template and at least one virtual design element selected based on the subject information and the customer information, display, on the display device, the at least one virtual three-dimensional memorial product, and generate an order for a physical three-dimensional memorial product based on the at least one virtual three-dimensional memorial product, wherein the at least one virtual three-dimensional memorial product is usable by a computing device to automatically print or produce at least part of the physical three-dimensional memorial product [See claim 1 of the Patent’173: 1. A system for generating a virtual memorial product, the system comprising: a processor; a display device; and a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: receive subject information and customer information, obtain, from a third party entity, one or more memorial product characteristics;  generate at least one virtual memorial product based on the one or more memorial product characteristics, the at least one virtual memorial product comprising at least one memorial product template and at least one virtual design element selected based on the subject information and the customer information, display, on the display device, the at least one virtual memorial product, wherein displaying the at least one virtual memorial product comprises: displaying a three dimensional (3D) visual representation of the at least one virtual memorial product, ……, and generate an order for a physical memorial product based on the at least one virtual memorial product, wherein the virtual memorial product is usable by a manufacturer to print or produce the physical memorial product. ]. 
It is evident that the subject matter of claim 1 of Patent’173 in italics cover and read over the underlined limitations of claim 1 of the instant Application with the only difference that the claim 1 of the instant Application recites that a computing device is used for printing or The method may further comprising sending the finalized design file to a three-dimensional printer, the three-dimensional printer being arranged to manufacture a three-dimensional object in accordance with the finalized design file. In this way, personalized designs for the second user can be manufactured rapidly and inexpensively into products’, Col6, line 64-col7, line 4, .“   Once the 3D object representation has been finalized, it can be sent to an industrial printing process which can create (print) real 3D objects according to the specifications of the CAD representation. This printing process is a laser sintering process which involves sequentially manufacturing layer upon layer of the object of the representation, and fusing the layers together using high powered lasers until the actual object is created.”, and also see paras 0035, 0038] ]. Therefore, in view of the teachings of Mahdavi it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the subject matter of claim 1 of Patent’173 to incorporate the concept of using 3D printers [3D printer is a computing device] to automatically use the 3D virtual images of objects/products including memorial products to print or produce the object/product because as shown in Mahdavi [see para 0020, “ The method may further comprising sending the finalized design file to a three-dimensional printer, the three-dimensional printer being arranged to manufacture a three-dimensional object in accordance with the finalized design file. In this way, personalized designs for the second user can be manufactured rapidly and inexpensively into products’] it would help to manufacturing the objects/products rapidly using the virtual 3D images of the objects/products generated using CAD.  
Madhavi further discloses, see col.9, lines 36- using GUI on a web browser to 	read CAD files and to allow interactive manipulation and modification of the CAD file but does not explicitly teach that the display device on web browser GUI comprises a web-based interface display. Gupta in the field of displaying company information and subject matter teaches that display 

The other independent claim 15 of the instant Application when compared with claim 15 of US Patent’173 has similar differences as claim 1 of the instant Application does from claim 1 of the US Patent’ 173 and therefore claim 15 of the instant application is un patentable over claim 15 of the US Patent ‘173 in view of Mahdavi based on the same rationale as established for claim 1.
Dependent claims 2-10, 12-14, 16-21 recite similar subject matter as the dependent claims 2-14 and 16-21.

Claim Rejections - 35 USC § 103

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Regarding claim 1, Trounce teaches a system for generating a virtual memorial product, the system comprising:
a processor; a display device: and a non-transitory, computer-readable storage medium in operable communication with the processor (see para 0016, “Methods, systems, apparatuses, and computer-readable media are provided for allowing users to obtain personalized bereavement packages.  …….  The present invention further provides, …. ordering platform adapted to assist users with the creation, personalization and ordering of bereavement products and services that can generate bereavement package data based on the plurality of package selections received from the user.  The bereavement package data includes product selection data indicating a plurality of print-based bereavement products selected by the user”. Also see Figs 5-24 which disclose a web server displaying data on a web-client.  ];   wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to:
receive subject information and customer information, receive one or more memorial product characteristics associated with a three-dimensional memorial product [
see Trounce paras 0050  --051 “Using the software platform and corresponding systems and methods, any user can intuitively design, create and order personalized funeral and memorial products …… such as stationery, condolence books, memorial albums and DVDs, … gathering information regarding the desired products and services, a user (such as an employee at the funeral home) may access a web-based ordering service whereby the user can design, personalize, and order each of the products and services for the customer. …. input the customer's information, select the desired products and services and specify the particular features, content and layout of each such product and service. Once the user has selected and/or designed each of the desired products and services, the user may then submit the order for the products and services. When an order is submitted, it may be received by a vendor (such as a central printing service). …... When an order is processed, the vendor may create and/or print each of products and services corresponding to the order. ……[0051] ……. the products and services ….”. In these two paragraphs Trounce teaches gathering customized information via a web-based service on three-dimensional physical memorial products such as order of condolence books, memorial photo albums, keepsake boxes and various other types of books, etc., which are displayed on a display device enabling a user [user here is one who receives the order and designs the memorial product as per the custom features desired by a customer] to customize them.

generate at least one virtual three-dimensional memorial product based on the one or more memorial product characteristics, the at least one virtual three-dimensional memorial product comprising at least one memorial product template and at least one virtual design element selected based on the subject information and the customer information, and display, on the display device, the at least one virtual three-dimensional memorial product and generate an order for a physical three-dimensional memorial product based on the at least one virtual three-dimensional memorial product [see para 0053, which discloses a web-based ordering system for a physical memorial products [see para 0051] which include items such as memorial photo albums, CDs, DVDs, keepsake boxes, condolence books etc.. but before that the website allows a client to virtually design, customize, and display  the desired product based on the gathered information using a template and a design element such as a style, based on the geographic location, occupation, hobbies, beliefs or interests of the deceased individual, such as military, sporting or religious themes.  See paras 0065, 0067 and 0073 which disclose using computers to present graphical representation of memorial products to be ordered. Such memorial products including three-dimensional products such as keepsake boxes and condolence books can be designed/generated and virtually Design support systems that use computers, such as CAD (Computer Aided Design) systems, are widely employed by design staff. Of the CAD systems, there are two-dimensional systems to be used to prepare drawings and three-dimensional systems to be used to design parts and products by preparing three-dimensional shapes in computer created virtual space. The three-dimensional CAD systems used for design produce shapes substantially similar to final products and are especially employed by design operating staff because it is easy to identify the shapes that are to be produced.”]. Therefore, in view of the teachings of Kimura it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Trounce to include the concept of using prevalent CAD techniques to generate a virtual three-dimensional representation of a three dimensional memorial product because, as shown in Kimura, it would help to “ design produce shapes substantially similar to final products and are especially employed by design operating staff because it is easy to identify the shapes that are to be produced.”.
wherein the at least one  virtual three-dimensional memorial product is usable by a computer device to automatically print or produce at least part of the physical three-dimensional memorial product [See paras 0058--0059, which disclose the he designed virtual memorial product, as discussed above it could be a virtual three dimensional memorial product such as keepsake box or a condolence book in view of the combined teachings of Trounce and Kimura, by the web-client, it would be useable by a manufacturer/vendor to print or produce the product for delivery to the customer.
The combined teachings of Trounce and Kimura do not teach explicitly the amended step of at least one virtual three-dimensional memorial product is usable by a computing device to automatically print or produce at least part of the physical three-dimensional memorial product. In the analogous art of using CAD scripts to generate 3D virtual images of objects and produce objects/products, Mahdavi teaches use of 3D printers to print and produce products  method may further comprising sending the finalized design file to a three-dimensional printer, the three-dimensional printer being arranged to manufacture a three-dimensional object in accordance with the finalized design file. In this way, personalized designs for the second user can be manufactured rapidly and inexpensively into products’, para 0047, “   Once the 3D object representation has been finalized, it can be sent to an industrial printing process which can create (print) real 3D objects according to the specifications of the CAD representation. This printing process is a laser sintering process which involves sequentially manufacturing layer upon layer of the object of the representation, and fusing the layers together using high powered lasers until the actual object is created.”, and also see paras 0035, 0038] .  Therefore, in view of the teachings of Mahdavi it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Trounce in view of Kimura, as applied to claim 1, to incorporated the concept of using 3D printers [3D printer is a computing device] to automatically use the 3D virtual images of objects/products to print or produce the object/product including memorial objects, because as shown in Mahdavi [see para 0020, “ The method may further comprising sending the finalized design file to a three-dimensional printer, the three-dimensional printer being arranged to manufacture a three-dimensional object in accordance with the finalized design file. In this way, personalized designs for the second user can be manufactured rapidly and inexpensively into products’] it would help to manufacturing the objects/products rapidly using the virtual 3D images of the objects/products generated using CAD. 
Madhavi further discloses, see col.9, lines 36- using GUI on a web browser to 	read CAD files and to allow interactive manipulation and modification of the CAD file but does not explicitly teach that the display device on web browser GUI comprises a web-based interface display. Gupta in the field of displaying company information and subject matter teaches that display device comprises q web-based [GUI] interface to display data and to receive data on companies. Therefore, in view of Gupta’s teachings it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have modified the combined teachings of Trounce/Kimura/Madhavi as applied to claim 1 to incorporate the concept of using a web-based 

Regarding claim 2, Trounce teaches [see para 0051] that physical memorial product includes a photo which reads on one of the at least a picture and therefore reads on the limitations, “The system of claim 1, wherein the at least one virtual memorial product comprises at least one of a grave marker, a headstone, an urn, a vase, a plaque, a medal, a trophy, an award, a sculpture, a statue, a sign, a picture, a display, and a combination thereof”.

Regarding claims 5-6, Trounce teaches that the at least one virtual design element comprises at least one of a text element, an image, an emblem, a logo, a symbol, a religious symbol, a symbol of affiliation, a signature, a pattern, a design, a color, a texture, and a computer-readable element and wherein the subject information comprises at least one of name, age, gender, religion, nationality, native language, marital status, familial relationships, organizational affiliations, vocation, and education . (see para 0053, “ For each such product or service, the web-based ordering service may allow the user to personalize the product or service by presenting the user with various templates, styles and/or designs from which to choose. One or more styles and templates may be targeted to certain customers based on the geographic location, occupation, hobbies, beliefs or interests of the deceased individual, such as military, sporting or religious themes. ….. user may further personalize the products and service by inputting or uploading custom content, such as text, images, videos and/or sound to the products and services.).



Regarding claim 13, Trounce teaches all the limitations of claim 1 for virtually designing and ordering a personalized memorial product by a user/customer for a deceased, as analyzed above. Trounce further reads on the limitations, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: receive patron information, wherein the at least one virtual three-dimensional memorial product such as a picture, keepsake box or condolence book is generated based on the subject information, the customer information, and the patron information [see paras 0016, 0050—0053] Methods, systems, apparatuses, and computer-readable media are provided for allowing users to obtain personalized bereavement packages. The personalized bereavement packages can be personalized by a user for the deceased individual.”, and para 0053, “ One or more styles and templates may be targeted to certain customers based on the geographic location, occupation, hobbies, beliefs or interests of the deceased individual, such as military, sporting or religious themes]. 

Regarding claim 14, the limitations, “wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: print or produce a physical memorial product based on the virtual memorial product”, are already covered in the analysis of claim 1, see Trounce para 0016, “ The bereavement package data can be provided to a printing vendor for production of the plurality of print-based bereavement products and delivery of the plurality of print-based bereavement products to an individual organizing a service”, .

Regarding claim 22, Trounce teaches that the processor and display device are remotely located and communicate via the Internet [see para 0019 wherein a web-based platform is provided to communicate via a network with web-clients of users wherein Figs 5-24 show web-client display in communication via network with website. It would be obvious that the website’s processor is remotely located from the display of the web-client and communicating via network which can be Internet.

4.2.	Claim 3-4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trounce/Kimura/Mahdavi/Gupta and further view of Proudfoot [US Patent 7,894, 924 B2] cited in the IDS filed 09/25/2019 and cited in the parent Application 14/470,881 now US patent #10332173.

Regarding claims 3-4, combined teachings of Trounce, Kimura and Mahdavi/Gupta teach all the limitations of claim 1 for virtually designing and ordering a personalized three-dimensional memorial product but fail to teach that the memorial product comprises a cast bronze memorial product including a plaque. Proudfoot, in the same field of endeavor of a system and method for Internet based automated memorial design and manufacturing, teaches that the  automated designing and producing three-dimensional memorial products also includes cast bronze products including a plaque (Proudfoot: see at least Col.3, L 49-53 and Col. 5, L 36-67 -note: memorials can be cast bronze products). Therefore, in view of the teachings of Proudfoot in the same field of endeavor as that of Trounce of enabling web designing and building three-dimensional memorial products it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Trounce/Kimura/Mahdavi/Gupta to include cast bronze products including plaques because they would fall into the same type and category of designing and building three –dimensional memorial products for funerals as described in Trounce and can be carried out by the system disclosed in Trounce, and further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, combined teachings of Trounce/Kimura/Mahdavi/Gupta teach all the limitations of claim 1 for virtually designing and ordering a personalized memorial product but fail to teach wherein the at least one virtual design element comprises a border of the memorial product. However, Proudfoot, in the same field of endeavor of a system and method for Internet based automated memorial design and manufacturing, teaches that the at least one design element comprises a border of the memorial product (Proudfoot: see at least Col. 9, L 24-29 - because they would fall into the same type and category of designing and building memorial products for funerals as described in Trounce [see para 0051, “the products and services that may be provided through the web-based ordering service include, but are not limited to, order of service cards, attendance cards, thank you cards, envelopes, memorial or condolence books, memorial photo albums, memorial CDs or DVDs, bookmarks, memorial websites, keepsake boxes and various other types of stationery, poster boards, books, media, and other funeral service or memorial related items”),  and can be carried out by the system disclosed in Trounce, and further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

4.3	Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trounce in view of Kimura in view of Mahdavi/Gupta and view of Proudfoot. 
Regarding claim 15, the limitations, “ A system for generating a memorial product, the system comprising: a processor; and a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: generate a virtual three-dimensional memorial product, wherein the virtual three-dimensional memorial product comprises one or more memorial product characteristics, in response to wherein the display device comprises a web-based interface, add at least one virtual design element to the virtual three-dimensional memorial product using at least one design function in response to receiving at least one design element selection from the client logic device, transmit for display, on the client display device, via the web-based interface, the virtual three-dimensional memorial product and generate an order for a physical three-dimensional memorial product based on the virtual three-dimensional memorial product, wherein the virtual three-dimensional memorial product is usable by a computing device  to automatically print or produce at least part of the physical three-dimensional memorial product” are similar to the limitations already covered in the analysis of claim 1, wherein a web-based ordering system, see Figs 5-24, which disclose a web server displaying data on a web-client and the web client [corresponds to claimed client logic device and client display device] has a display device, wherein the display device comprises a web-based interface and wherein the website transmits for display, via the web-based interface, the virtual three-dimensional memorial product being designed , wherein the physical  memorial products include items such as memorial photo albums, keepsake boxes, condolence books, CDs, DVDs, etc.. but before that the website allows a client to communicate, select a product and virtually design, customize, and display the desired three-dimensional product based on the gathered information using a template and a design element such as a style, based on the geographic location, occupation, hobbies, beliefs or interests of the deceased individual, such as military, sporting or religious themes as being unpatentable over Trounce in view of Kimura in view of Mahdavi based on rationale established for claim 1 above.  Trounce fails to disclose that the at least one design function comprises at least one of a snap-to-grid design function, a target location design function, a collision detection design function, and a placeholder design function. However, Proudfoot, in the same field of endeavor of a system and method for Internet based automated memorial design and manufacturing, teaches that the at least one design element because , as shown in Proudfoot, to allow the system and method in Trounce to select a location of each selected asset/emblem either at the left, right or middle on the casket which can be shown on the updated memorial preview. 

	Regarding claim 16, the limitations, “The system of claim 15, wherein the memorial product comprises a cast bronze memorial product”, are similar to claim 3 and are unpatentable in view of the combined teachings of Trounce/Proudfoot as analyzed for claim 3.

Regarding claim 17, combined teachings of Trounce/Kimura/MahdaviGupta/Proudfoot teach that the system of claim 15, wherein the at least one design function is a target location design function that is configured to select at least one target location based on at least one of a template, a customary placement location, a placement of at least one other virtual design element. (Proudfoot: see at least Fig. 13 and Col. 7, L 55-65 - note-selecting a location of an emblem can be based if emblem 1 has been selected to be on the left, emblem 2 has been selected to be on the left. Target location design function based on another design element. See 

Regarding claim 18, combined teachings of Trounce/Kimura/Mahdavi/Gupta/Proudfoot teach that the system of claim 15, wherein the at least one design function is a placeholder design function that is configured to represent a virtual design element not included in a system design element inventory. (See Proudfoot: See at least Col. 9, L 19-40 - note: the shape of the blank pattern is a three-dimensional solid (i.e., placeholder design function). The customer can create letters and design objects and upload (Col. 8, L 64-67) those objects into the system which are not included in the system design element inventory and then the graphical design objects are laid on the projector images of the memorial).

Regarding claim 19, the limitations, “wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: receive subject information and customer information, wherein the virtual three-dimensional memorial product is generated based on the subject information and the customer information”, are covered in the analysis of claim 13 which are unpatentable in view of combined teachings of Trounce/Kimura/Mahdavi/Gupta, as analyzed above.

Regarding claim 20, combined teachings of Trounce, Kimura, Mahdavi/Gupta and Proudfoot teach and render obvious all the limitations of base claim 15, as analyzed above. Trounce teaches that the system of claim 15, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: receive order information, wherein the virtual three-dimensional memorial product is generated based on the subject information, the customer information, and the order information [see Trounce paras 0016, 0050—0053] which describe obtaining/gathering information for an Methods, systems, apparatuses, and computer-readable media are provided for allowing users to obtain personalized bereavement packages. The personalized bereavement packages can be personalized by a user for the deceased individual.”, and para 0053, “ One or more styles and templates may be targeted to certain customers based on the geographic location, occupation, hobbies, beliefs or interests of the deceased individual, such as military, sporting or religious themes].  
Trounce fails to teach that the order information comprises historical order information, but Proudfoot teaches that the order information comprises historical information (Proudfoot: see at least Col. 7, L 65-67 & Col. 8, L 1-15 - note: the MDCS receives, from the online order detail screen, administrative details to complete an order (“purchase order number, owner, store, and shipping address” and also from a database, see Fig. 23 Con’t… and Col. 4, L 52-54 - the data under customer administrator includes and "Order History Window”. for use and for generating  a confirmation purchase order. Therefore, in view of Proudfoot teachings it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Trounce in view of Kimura in view of Mahdavi/Gupta system and method to incorporate the concept of using historical order information because historical order information, as shown in Proudfoot, provides earlier order information which can be useful to confirm the purchase order.

Regarding claim 21, the limitations, “the system of claim 15, wherein the computer-readable storage medium contains one or more programming instructions, that, when executed, further cause the processor to: print or produce the physical three-dimensional memorial based on the virtual three-dimensional memorial product” are similar to the limitations of claim 14 and therefore would be unpatentable over Trounce/Kimura/Mahdavi/Gupta as analyzed for claim 14 above.   


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(i)	Kozhuharov[US20140366005A1; see para 0013] discloses that  GUI 160 is an image-based human-computer interface of a software application executing in a desktop operating system (e.g., Microsoft.RTM. Windows.RTM., MacOS.RTM., or UNIX.RTM. X, etc) or a mobile operating system (e.g., Android.RTM., Symbian.RTM., Blackberry OS.RTM., Palm.RTM., iOS.RTM., etc.), and the GUI 160 may also be an interface of a web-based application displayed in a web browser such as Microsoft Internet Explorer.RTM., Firefox.RTM., etc. The GUI 160 may contain windows, menus, icons, and other image-based components that can be used to interact with the software application.

6.	Final Action:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625